Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant has filed a Request for Reconsideration on 4/5/2021 without amending any of the claims. 
Applicant’s Remarks/Arguments have been fully considered, but found to be non-persuasive for the following reasons. 
Regarding claim 1, Applicant quotes claim 1 language on page 7, contends on page 8, in part, ‘Tang has very little relevance, if any, to Applicant's claimed invention. For example, ... claim 1 requires "generating a first voltage signal ... driving the first sensing electrode with the first voltage signal ... wherein the first voltage signal is a capacitive sensing signal." Tang does not meet this claim feature because it is not describing generation of a capacitive sensing signal or even a signal generated during a capacitive sensing period’. 
Examiner respectfully disagrees. Reference Tang teaches a system comprised of dynamic drive circuitry configured to drive a plurality of electrodes on a touch screen, in a similar field of endeavor as the Application. In particular, Tang in fig. 2 channel scan logic can send control signals to drive/sense interface so as to selectively couple one or more channels to one or more common electrodes. Tang further teaches a touch screen with touch sensing circuitry that includes a capacitive sensing medium having a plurality of electrically isolated common electrodes. Examiner maintains Tang fully teaches the traversed limitation. 
Applicant further argues on page 8, in part, “Claim 1 is directed to generating a voltage based on a slew rate of signal generator, which is different than a driving circuit having an adjustable slew rate”. 

Applicant further argues on page 8 reference “Khasgiwala does not cure the deficiencies of Tang”. Examiner considers this argument irrelevant, as Tang has fully disclosed the traversed limitations as explained above. 
Examiner maintains the applied references fully teach claims 1-20. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 are rejected under 103 as being unpatentable over Tang; Howard et al. (US 20160320898 A1) in view of Khasgiwala; Mudit Sunilkumar et al. (US 9628199 B1, made of record in the IDS submitted on 9/23/2019) 
As to claim 1, Tang teaches a method and device for reducing electromagnetic interference, the method comprising: generating a first voltage signal ([0027] Referring back to FIG. 2, in some examples, touch screen 210 can be an integrated touch screen in which touch sensing circuit elements of the touch sensing system can be integrated into the display pixel stackups of a display. ... In any given display pixel, a voltage between a pixel electrode and a common electrode can control a luminance of the display pixel. The voltage on the common electrode can be supplied by a drive circuitry 208 on a controller 204) based on a first settling time of a first sensing electrode ([0046] ... if a voltage has a relatively slow settling time, the voltage on the electrode can either be higher or lower than the target voltage, Vref, at the set time is 514, as shown in 511 and 513. As a result, inaccurate luminances can be set, leading to display errors. Thus, it can generally be desirable for the voltage on the common electrode of interest (e.g., a common electrode corresponding to an updating display pixel) to quickly return to its target voltage (e.g., Vref) for the reasons above), a slew rate of a signal generator ([0048] ... the dynamic output of the dynamic driving circuit can include an adjustable slew rate, as will be discussed in more detail with reference to FIG. 6C below...). 
Tang fails to directly teach a harmonic parameter. 
However, in a similar field of endeavor, Khasgiwala discloses an electromagnetic interference mitigating processing method and device based on many parameters including a harmonic parameter (Col.4 line 26: FIG. 2 is a block diagram illustrating a tunable decoupling capacitor in a user device, ... SoC 140 receives a FEEDBACK signal that includes an indication of the actual level of noise on power supply line 130. The FEEDBACK signal can provide a measurement of the issues that arise with respect to spurious, receiver band noise, harmonics or switcher noise), the harmonic parameter comprising one or more values selected to correspond to one or more higher harmonics of the first voltage signal where EMI is to be decreased (Col 10: ln 28: 
a pre-characterization may be performed ... the SoC 140 can stabilize variations in the spurious and harmonics by adaptively tune decoupling capacitor 132 and tunable filter 822 based on pre-characterization of load impedances). 
The combination of Tang  and Khasgiwala continues to teach driving the first sensing electrode with the first voltage signal (Tang  [0027] Referring back to FIG. 2, in some examples, touch screen 210 can be an integrated touch screen in which touch sensing circuit elements of the touch sensing system can be integrated into the display pixel stackups of a display. ... In any given display pixel, a voltage between a pixel electrode and a common electrode can control a luminance of the display pixel. The voltage on the common electrode can be supplied by a drive circuitry 208 on a controller 204), wherein the first voltage signal is a capacitive sensing signal (Tang [0027] Referring back to FIG. 2, in some examples, touch screen 210 can be an integrated touch screen in which touch sensing circuit elements of the touch sensing system can be integrated into the display pixel stackups of a display). 
It would have been obvious to one of ordinary skill in the art to integrate Khasgiwala's harmonic parameter into Tang‘s method and device, “to filter noise in the range of very low frequencies up to radio and microwave frequencies”, as revealed by Khasgiwala in DETAILED DESCRIPTION. 

As to claim 2, Tang and Khasgiwala further teach the method of claim 1, wherein; the first voltage signal is generated based, at least in part, on a waveform function of the harmonic parameter (Khasgiwala Col 10: ln 28: ... the SoC 140 can stabilize variations in the spurious and harmonics), generating the first voltage signal includes adjusting a shape or a rise time, or both (Tang [0046,0048] As explained in claim 1 Office Action), of the first voltage signal based on the harmonic parameter, the higher harmonics of the first voltage signal correspond to frequency ranges where EMI is to be minimized, the one or more higher harmonics selected from the group consisting of third, fifth, and seventh harmonics of the first voltage signal, or a combination thereof (Khasgiwala Col.4 line 26: FIG. 2 is a block diagram illustrating a tunable decoupling capacitor in a user device, ... SoC 140 receives a FEEDBACK signal that includes an indication of the actual level of noise on power supply line 130. The FEEDBACK signal can provide a measurement of the issues that arise with respect to spurious, receiver band noise, harmonics or switcher noise
Tang and Khasgiwala thus teach mitigating ALL harmonics, which encompass a group consisting of third, fifth, and seventh harmonics, or a combination thereof). 

As to claim 3, Tang, Khasgiwala further teach the method of claim 2, comprising: receiving a resulting signal with the first sensing electrode, the resulting signal comprising effects corresponding to the first voltage signal (Tang As explained in claim 1 Office Action ); and determining a measurement of a change in capacitive coupling of the first sensing electrode based on the resulting signal (Tang [0047] as in the configuration shown in FIG. 4A, a switching circuit 637 and switching control circuit 665 (analogous, e.g., to switching circuit 437 and switching control 465) can selectively couple a variety of lines (e.g., Vcom 618, Vsense 619, and Vhold 617) to one or more common electrodes 631-635 using routing units 641-645). 

As to claim 4, Tang, Khasgiwala further teach the method of claim 2, further comprising: receiving a resulting signal with a second sensing electrode, the resulting signal comprising effects corresponding to the first voltage signal; and determining a measurement of a change in a capacitive coupling between the first sensing electrode and the second sensing electrode based on the resulting signal (Tang [0047] as in the configuration shown in FIG. 4A, a switching circuit 637 and switching control circuit 665 (analogous, e.g., to switching circuit 437 and switching control 465) can selectively couple a variety of lines (e.g., Vcom 618, Vsense 619, and Vhold 617) to one or more common electrodes 631-635 using routing units 641-645). 

As to claim 5, Tang, Khasgiwala further teach the method of claim 1, further comprising: generating a second voltage signal (Khasgiwala Fig. 4: Notice steps 410, 415 and 420 are in a loop that operates repeatedly) based on a second settling time of a second sensing electrode, the slew rate of the signal generator, and the harmonic parameter; and driving the second sensing electrode with the second voltage signal (Driving the second sensing electrode similar to first sensing electrode with similar rationale as explained in claim 4 Office Action. See also claim 1 Office Action). 

As to claim 6, Tang, Khasgiwala further teach the method of claim 1, wherein the first voltage signal is further generated based on a second settling time of a second sensing electrode (Khasgiwala Fig. 4: Notice steps 410, 415 and 420 are in a loop that operates repeatedly), wherein the first settling time is faster than the second settling time (Khasgiwala teaches the first settling time and the second settling time with steps in Fig. 4. Khasgiwala does not explicitly teach the relationship between two settling time measurements. However, the first settling time can be faster, slower, or equals to the second settling time. Khasgiwala thus inherently teaches the claimed scenario as one of the finite combinations with predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d and MPEP 2141.
See also Tang Fig. 5A). 

As to claim 7, Tang, Khasgiwala further teach the method of claim 1, wherein generating the first voltage signal (Khasgiwala Fig. 4 step 420 : Adjust capacitance of decoupling capacitor) comprises: determining at least one of a rise time and a shape of a rising edge of the first voltage signal based on the first settling time of the first sensing electrode, the slew rate of the signal generator, and the harmonic parameter (Khasgiwala Col. 13, line 25: SoC 1040 can further receive a FEEDBACK signal from connector 1020 that characterizes the signal integrity on differential signal line 1030 using rise/fall times, peak currents, drive strength, slew rate, settling time.
See also claim 1 Office Action). 

As to claim 8, Tang, Khasgiwala further teach the method of claim 1, wherein the slew rate corresponds to a maximum slope value and a minimum slope value of the signal generator (Based on Applicant’s own admission as an example in Application Specification paragraph [0037]). 

As to claim 9, Tang, Khasgiwala further teach the method of claim 1, wherein the harmonic parameter comprises a first harmonic value and a second harmonic value corresponding to boundaries of a frequency band (Khasgiwala Col.4 line 26: FIG. 2 is a block diagram illustrating a tunable decoupling capacitor in a user device, ... SoC 140 receives a FEEDBACK signal that includes an indication of the actual level of noise on power supply line 130. The FEEDBACK signal can provide a measurement of the issues that arise with respect to spurious, receiver band noise, harmonics or switcher noise. Khasgiwala thus inherently chooses a frequency band and its boundaries. Fig. 4 steps 410, 415 and 420 loop continues to teach a first harmonic value, a second and more harmonic values corresponding to the frequency band boundaries). 

As to claim 10, Tang, Khasgiwala further teach the method of claim 1, wherein the first settling time of the first sensing electrode corresponds to an RC time constant of the first electrode and a trace coupled to the first sensing electrode (According to electrical circuit theory, one of ordinary skill in the art would agree to calculate the time constant of a capacitor, the formula is τ=RC, where R is the resistance including a trace coupled to the electrode of capacitor C
See also Tang [0040]: it can be particularly useful to consider the RC time constants associated with common electrodes having an updating display pixel). 

As to claim 11, Tang, Khasgiwala teach the method performed by a processing system of the present claim as detailed in rejection of claim 1 above. 
Therefore claim 11 is rejected on the same grounds as claim 1. 

As to claim 12, Tang, Khasgiwala teach the method performed by the processing system of the present claim as detailed in rejection of claims 2 and 3 above. 
Therefore claim 12 is rejected on the same grounds as claims 2 and 3. 

As to claim 13, Tang, Khasgiwala teach the method performed by the processing system of the present claim as detailed in rejection of claim 4 above. 
Therefore claim 13 is rejected on the same grounds as claim 4. 

As to claim 14, Tang, Khasgiwala teach the method performed by the processing system of the present claim as detailed in rejection of claim 6 above. 
Therefore claim 14 is rejected on the same grounds as claim 6. 

As to claim 15, Tang, Khasgiwala teach the method performed by the processing system of the present claim as detailed in rejection of claim 7 above. 
Therefore claim 15 is rejected on the same grounds as claim 7. 

As to claim 16, Tang, Khasgiwala teach the method performed by the processing system of the present claim as detailed in rejection of claims 8-10 above. 
Therefore claim 16 is rejected on the same grounds as claims 8-10.  

As to claim 17, Tang, Khasgiwala teach the method performed by an electronic device of the present claim as detailed in rejection of claim 1 above. 
Therefore claim 17 is rejected on the same grounds as claim 1. 

As to claim 18, Tang, Khasgiwala teach the method performed by the electronic device of the present claim as detailed in rejection of claim 3 above. 
Therefore claim 18 is rejected on the same grounds as claim 3. 

As to claim 19, Tang, Khasgiwala teach the method performed by an electronic device of the present claim as detailed in rejection of claim 4 above. 
Therefore claim 19 is rejected on the same grounds as claim 4. 

As to claim 20, Tang, Khasgiwala teach the method performed by the electronic device of the present claim as detailed in rejection of claim 6 above. 
Therefore claim 20 is rejected on the same grounds as claim 6. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621